Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Based on applicant’s amendment to claims 1 and 10 and the inclusion of the combination of both of the tilt and the lean therein, groups B and C of the restriction of page 4 of the restriction requirement of 08/18/2022 are combined as one group for claims 3-5 and 11-12.
Applicant's election with traverse of Group I, claims 3-5 and 11-12 in the reply filed on 07/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no serios search burden. Regarding the inventions I and II, applicant argues that the Office Action has not demonstrated that a serious search and/or examination burden would arise as a result of searching and/or examining the identified inventions together. This is not found persuasive because the restriction requirement showed that Gr. I and II are distinct because the process for using the product as claimed can be practiced with another materially different product, for example one without a bearing, or a ram, or a tangential lean, or a spring or a wedge. Moreover, the product as claimed can be used in a materially different process of using that product, for example, with a method without applying loads to the model, or solving the model, or predicting one or more outputs, or using a finite element model. The office action further provided reasons for search burden, such as the inventions having acquired a separate status in the art in view of their different classification and other reasons showed in the office action. For details, see the restriction requirement mailed on 5/18/2022, pages 2-3. Applicant has not pointed to any flaws with the restriction and there are no arguments to counter other than the conclusory statement that there is no search burden without providing any reason as to why there are no search burden. Applicant further argues that because each species is classified in the same class and subclass – F01D21/003. As such, the search burden on the Examiner is minimal. This is not persuasive because the restriction requirement mailed on 5/18/2022 on pages 11-15 showed that there is a search burden because the inventions as claimed have a materially different design, mode of operation, function, or effect, do not overlap in scope, and are not obvious variants. For example, the invention of Group A further specifies a plurality of outputs, and further including combining the outputs to create a weighted output parameter, the invention of Group B further specifies evaluating an outcome of the blade position, and the invention of Group A includes a plurality of outputs, and further including combining the outputs to create a weighted output parameter, which is not found in the invention of other Groups, the invention of Group B includes evaluating an outcome of the blade position, which is not found in the invention of other Groups, and the inventions require different field of searches (for example, searching different classes/subclasses or electronic resources, or employing different search queries); because searching for the invention of Group A requires searching for a plurality of outputs, and further including combining the outputs to create a weighted output parameter, while searching for the invention of Group B requires searching for evaluating an outcome of the blade position. For details see restriction requirement mailed on 5/18/2022 on pages 10-15. Applicant has not pointed to any flaws with the restriction and there are no arguments to counter other than the conclusory statement that there is no search burden without providing any reason as to why there are no search burden. Applicant further argues that all of species A-F are classified in the same class and subclass set – F01D5/30, F01D5/3007, and F01D7/00. As such, the Examiner is searching in the same place for all of these elements. This is not persuasive because the restriction requirement mailed on 5/18/2022 on pages 4-10 showed that there is a search burden because the inventions as claimed have a materially different design, mode of operation, function, or effect, do not overlap in scope, and are not obvious variants. For example, the invention of Group A further specifies at least one bearing, the at least one bearing mounted to the hub and at least one of connected to or integrated with the trunnion, the invention of Group B further specifies a forward tilt, the invention of Group A includes at least one bearing, the at least one bearing mounted to the hub and at least one of connected to or integrated with the trunnion, which is not found in the invention of other Groups, the invention of Group B includes a forward tilt, which is not found in the invention of other Groups, and the inventions require different field of searches (for example, searching different classes/subclasses or electronic resources, or employing different search queries); because searching for the invention of Group A requires searching for at least one bearing, the at least one bearing mounted to the hub and at least one of connected to or integrated with the trunnion, while searching for the invention of Group B requires searching for a forward tilt. For details see restriction requirement mailed on 5/18/2022 on pages 4-10. Applicant has not pointed to any flaws with the restriction and there are no arguments to counter other than the conclusory statement that there is no search burden without providing any reason as to why there are no search burden. 
Note that the applicant has admitted that the inventions are distinct as applicant has noted that how the blade is held in the trunnion, how the blade position is modeled, etc., are sub-points to the larger question of pitch axis offset.
Applicant further argues that these further species designations are improper because FIGS. 17-27 illustrate a variety of placements of the blade 1710 with respect to the trunnion 1720. As applicant has admitted, the placement of blade with respect to the trunnion has been presented with a number of different species which are exclusive. There is a search burden as described in restriction requirement mailed on 5/18/2022 on pages 17-18, for example because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Applicant has not pointed to any flaws with the restriction and there are no arguments to counter other than the conclusory statement that there is no search burden without providing any reason as to why there are no search burden. Applicant further argues that similarly, FIGS. 11A-11C illustrate different mechanisms for retaining the blade in the trunnion. Since the claimed focus is on the pitch axis offset, different mechanisms for blade retention do not affect the scope of the Examiner's search. This is not found persuasive because as applicant has admitted, Figs. 11A-11C illustrate different mechanisms for retaining the blade in the trunnion, and each one has to be search separately should they exit in the claims or be added at a possible later amended claim. The fact that they are not claimed, if that is true, doesn’t remove the fact that they are separate inventions. Applicant further argues that the art uncovered in the search and/or examination process would likely relate to all of the species, as all of the species are subsumed in the formation of the pitch axis offset. This is not found persuasive because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Applicant has not elected any one of the species of A-F. Also, regarding the species of figures, applicant states that they are electing species B/C (see bottom of page 11 of remarks of 07/18/2022), however there are no species B/C. Applicant needs to make an election for every single restriction requirement even if they traverse. 

Claim interpretation
Claims 1 and 10 recite a tilt and a lean without reciting any axis or direction of tilt/lean. Hence, they are both interpreted in BRI as any position that has an angle with the radial direction. Note that, for example, both tilt and lean can be in the same plane. For example, the blade can tilt forward and lean backward, or tilt to the left and lean to the right.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movement means” and “connection means” in claim 10. The specification discloses that “movement means” is an element such as a hub ([0115]), and “connection means” is an element such as a trunnion ([0115]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dejeu et al. (US 2017/0274980), referred to hereafter Dejeu.
With regard to claim 1, Dejeu discloses a blade apparatus comprising: a hub (Fig. 2, 11) to facilitate movement of blades in an engine, the engine having a radial center line (Fig. 3a, b, 5-7, 9, 10); and a trunnion connected to the hub (Fig. 2, 3a-d, 5-10), the trunnion including a slot to accommodate a first blade (Fig. 2, 3a-d, 5-11), at least one of the trunnion or the first blade positioned with a combination of a tilt and a lean with respect to the radial center line (see α and β in Fig. 3a-d and Fig. 5-10, [0103], [0107]) to form a pitch axis offset from the radial center line such that the pitch axis is not parallel to or co-linear with the radial center line, the hub to rotate the first blade about the pitch axis (Fig. 3a-d, 5-10).

With regard to claim 3, Dejeu further discloses that the tilt includes a forward tilt (Fig. 5-10, [0103], [0107]).

With regard to claim 4, Dejeu further discloses that the lean includes a tangential lean (Fig. 3a-d, [0103], [0107]).

With regard to claim 5, Dejeu further discloses that the tangential lean is into or away from a direction of rotation (Fig. 3a-d, [0103], [0107]).

With regard to claim 10, Dejeu discloses a rotor apparatus comprising: movement means (Fig. 2, 11) to facilitate movement of blades in an engine, the engine having a radial center line (Fig. 3a, b, 5-7, 9, 10); and connection means to accommodate a first blade (Fig. 2, 3a-d, 5-10), at least one of the connection means or the first blade positioned with a combination of a tilt and a lean with respect to the radial center line (see α and β in Fig. 3a-d and Fig. 5-10, [0103], [0107]) to form a pitch axis offset from the radial center line such that the pitch axis is not parallel to or co-linear with the radial center line, the movement means to rotate the first blade about the pitch axis (Fig. 3a-d, 5-10).

With regard to claim 11, Dejeu further discloses that the tilt includes a forward tilt (Fig. 5-10, [0103], [0107]).

With regard to claim 12, Dejeu further discloses that the lean includes a tangential lean (Fig. 3a-d, [0103], [0107]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar blade apparatus such as the arts shown below. Note that although some arts show a tilt and some others show a lean, they each provide advantages for their corresponding tilt and lean which could have been used as a motivation to combine the tilt and the lean, but in order to not burden the applicant, the rejections have not been made and only the arts are being shown below. For more, see 892 form.

    PNG
    media_image1.png
    617
    572
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    657
    504
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    411
    564
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    836
    584
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799